Citation Nr: 1803897	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for coronary artery disease in excess of 60 percent from July 1, 2003, through March 17, 2010; in excess of ten percent from March 18, 2010, through February 21, 2012; in excess of ten percent from April 1, 2012, through July 16, 2013; in excess of ten percent from September 1, 2013, through November 11, 2014; and in excess of 60 percent since November 12, 2014.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at a December 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In a December 2017 statement, the Veteran requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.



REMAND

The Veteran seeks entitlement to an initial rating for coronary artery disease in excess of 60 percent from July 1, 2003, through March 17, 2010; in excess of ten percent from March 18, 2010, through February 21, 2012; in excess of ten percent from April 1, 2012, through July 16, 2013; in excess of ten percent from September 1, 2013, through November 11, 2014; and in excess of 60 percent since November 12, 2014.  He had a temporary total disability evaluation assigned from March 18, 2003, through June 30, 2003; from February 22, 2012, through March 31, 2012; and from July 17, 2013, through August 31, 2013.  Total disability was assigned during these dates was for periods of convalescence for surgery related to coronary artery disease.  38 C.F.R. § 4.30.  Those periods are not at issue herein.

During the Veteran's December 2017 hearing testimony, he indicated that he had undergone a heart catheterization the day prior to the hearing.  Those records are relevant to the claim on appeal, and are not currently part of the record.  On remand, the AOJ must obtain VA treatment records since August 2017, including December 2017 treatment records reflecting this heart catheterization.

Additionally, the record contains conflicting evidence as to whether the Veteran has chronic congestive heart failure.  November 2014 and June 2015 VA examinations reflect that the Veteran did not have congestive heart failure.  However, VA treatment records reflect care for congestive heart failure.  See, e.g., September 2016 VA Treatment Records.  A VA examination is needed to determine the current severity of the Veteran's coronary artery disease, to include whether he has chronic congestive heart failure, his MET workload, and his left ventricular ejection fraction.

The Veteran also seeks entitlement to TDIU.  This claim is inextricably intertwined with the claim for entitlement to increased ratings for coronary artery disease.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records since August 2017, including December 2017 treatment records reflecting heart catheterization.

2.  AFTER obtaining the records requested above, the Veteran should be afforded a VA cardiologic examination to identify all current impairment related to the Veteran's coronary artery disease. The claims folder must be made available to the examiner for review before the examination. 

All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination, to include determining the Veteran's left ventricular ejection fraction and either an estimation or test to determine the Veteran's METs level.  The examiner should specify whether the Veteran has acute or chronic congestive heart failure and, if he has manifests congestive heart failure, the approximate date of onset. The examiner should identify all symptoms such as fatigue, dyspnea, etc., as well as commenting upon the functional impairment in the Veteran's daily activities.

3.  After completing the actions detailed above, and any additional development deemed necessary, readjudicate the claims.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

